*756Opinión disidente del
Juez Asociado señor Belaval.
(en reconsideración)
9 de diciembre de 1955
Siempre he creído, que en este caso, no procede ninguna acción para el cumplimiento específico del contrato firmado por las partes. Siendo esto así, mi opinión es que el peticio-nario tiene derecho a que se elimine de la súplica de la contes-tación todo lo relacionado con el cumplimiento específico de la obligación. El hecho que la descripción de la causa de pedir conste más claramente de la súplica que de la parte expositiva de la demanda, no debe alterar este resultado, ya que se trata simplemente de una cuestión de estilo.
La función de la moción eliminatoria es disponer previa-mente de cuanto resulte superfluo, innecesario o inútil a la cuestión litigiosa. La eliminación de tales materias simpli-fica la cuestión litigiosa y evita la presentación de prueba sobre aspectos de la cuestión litigiosa que, como cuestión de derecho, no significan nada para la resolución del problema jurídico.
Por esta razón, lamento tener que disentir otra vez, al solicitarse la reconsideración de nuestra sentencia del 11 de octubre de 1955, con la cual y por esta misma razón no estuve conforme.